Citation Nr: 0938966	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-12 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1953, in the Air Force Reserve subsequently until 
1958, and in the Army Reserve from 1965 to 1990 with periods 
of active duty for training in 1989 and from May 1990 to 
September 1990.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In October 2007, for good cause shown, the Board granted the 
Veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In November 2007, the Board, in part, remanded the claim of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glaucoma to 
the RO for additional action.  As well, the Board deferred a 
decision on the inextricably intertwined claim of entitlement 
to a TDIU.    

In multiple written statements submitted since the Board's 
November 2007 decision, the Veteran mentions his hearing 
loss, arthritis, feet and skin cancer and questions why his 
claims pertaining to these disabilities are still pending.  
In its November 2007 decision, the Board denied these claims 
and, thereafter, the Veteran did not appeal the Board's 
decision or seek reconsideration thereof.  The Board thus 
construes the Veteran's written statements as claims to 
reopen the previously denied claims of entitlement to service 
connection for right ear hearing loss, arthritis of the 
bilateral lower extremities and basal cell carcinoma (skin 
cancer) and refers these claims to the RO for appropriate 
action.     




FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for glaucoma bilaterally in a rating 
decision dated February 1992.

2.  The Veteran initiated but did not perfect an appeal of 
the RO's February 1992 rating decision.  

3.  The evidence received since February 1992 is neither 
cumulative, nor redundant of the evidence previously of 
record and, but by itself or when considered with the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for glaucoma and does not 
raise a reasonable possibility of substantiating that claim.  

4.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
glaucoma bilaterally, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for glaucoma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating them does not, therefore, 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The Court has also held that, with regard to claims to 
reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

The RO provided the Veteran VCAA notice on his claims by 
letters dated April 2003, July 2003, August 2003, August 2005 
and February 2008, the first three sent before initially 
deciding those claims in a rating decision dated September 
2003.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
September 2008, November 2008, February 2009, and June 2009, 
also reflects compliance with pertinent regulatory provisions 
and case law, noted above.  

In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  As well, 
the RO identified the basis of the RO's last denial of his 
claim to reopen.  The RO also provided the Veteran all 
necessary information on disability ratings and effective 
dates.  In addition, the RO identified the evidence it had 
received in support of the Veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of the his treatment records if he wished VA to 
obtain them on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records.  
In some cases, however, the RO's efforts in this regard were 
unsuccessful, the records being unavailable or destroyed.  
The RO also afforded the Veteran VA examinations, during 
which examiners discussed the severity of the Veteran's 
service-connected disabilities.  

II.  Analysis 

A.  Claim to Reopen

The RO previously denied the Veteran's claim of entitlement 
to service connection for bilateral glaucoma in a rating 
decision dated February 1992.  The RO denied the claim on the 
basis that, although there was medical evidence of record 
showing that the Veteran had glaucoma, there was no such 
evidence showing that he had it or a loss of visual acuity 
during active service or within one year of his discharge 
therefrom.  The RO based its decision on a review of various 
reports of VA examinations and the Veteran's service 
treatment and personnel records, VA and private treatment 
records and written statements, which showed that, as of 
1986, when the Veteran was serving in the Reserves, he had 
been diagnosed with and was receiving treatment for glaucoma.  

The RO notified the Veteran of the February 1992 rating 
decision and of his appellate rights with regard to the 
decision and, thereafter, in April 1992, the Veteran 
initiated an appeal of the decision by filing a notice of 
disagreement.  After the RO issued a statement of the case in 
response, however, the Veteran did not perfect his appeal of 
the February 1992 rating decision.  That decision is thus 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).

The Veteran filed a claim to reopen the previously denied 
claim in April 2003.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's February 1992 rating decision includes reports 
of VA examinations, the Veteran's Reserve treatment records, 
VA and private post-service treatment records and written 
statements, and his representative's written statements.  
With the exception of the representative's written statements 
and some of the Veteran's written statements, which 
essentially restate assertions made prior to February 1992, 
this evidence is new.  It was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for glaucoma and does not raise a reasonable 
possibility of substantiating that claim.  

Specifically, the new post-service treatment records and 
reports of VA examinations reflect that the Veteran continues 
to receive treatment and undergo frequent eye evaluations 
for, in part, glaucoma.  

The Veteran's new written statements reflect a belief that 
his glaucoma worsened during his May 1990 to September 1990 
period of active duty for training.  They also reflect 
confusion regarding why VA makes a distinction between active 
duty service and Reserve service for the purpose of 
determining entitlement to service connection for a 
disability.   

The treatment records dated during the Veteran's Reserve 
service indicate that the Veteran was diagnosed as having, 
and receiving treatment for, glaucoma as early as 1984.  They 
also indicate that, thereafter, the Veteran underwent eye 
evaluations on a regular basis, including, in part, in June 
1989, July 1989, May 1990, June 1990 and September 1990, 
during the Veteran's 1989 and 1990 periods of active duty for 
training.  Contrary to the Veteran's assertion, however, the 
reports of these evaluations include no findings indicative 
of a worsening of the glaucoma during either period of active 
duty for training.  In fact, the reports' findings look 
remarkably similar to those noted prior to June 1989 and 
recently.

None of the new evidence reflects treatment for glaucoma 
during active duty or within a year of the Veteran's 
discharge therefrom.  The absence of this type of evidence 
formed the basis of the RO's previous denial of the Veteran's 
claim and continues to impede the reopening thereof.  

The Veteran asserts that his glaucoma manifested or worsened 
during service in the Reserve and has submitted evidence 
substantiating this assertion.  He therefore cannot 
understand why VA has not awarded him service connection 
based on such records.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. 
§ 3.6 (2008).  Based on this definition, to reopen his claim, 
the Veteran must submit evidence reflecting that his glaucoma 
manifested during active duty or within a year of his 
discharge therefrom, evidence that has been absent from the 
record since the initial denial, or evidence establishing 
that the glaucoma worsened during a period of active duty for 
training, as alleged. 

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the claim of 
entitlement to service connection for glaucoma.  

B.  Claim for TDIU

The Veteran claims that he is entitled to a TDIU based on his 
hearing loss, foot and eye problems and arthritis.  He 
asserts that these conditions interfere with his ability to 
understand verbal instructions, to stand for long periods of 
time or maneuver.  He asserts that, in the past, he applied 
for employment, including volunteer opportunities, but due to 
his age and physical condition, employers denied his 
application.

A total disability evaluation is assignable where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

In this case, the Veteran fails to satisfy the percentage 
requirements noted above. His service-connected disabilities 
include: tinnitus, evaluated as 10 percent disabling; 
residuals of a fracture, second left metatarsal, evaluated as 
0 percent disabling; a scar, right parietal area, evaluated 
as 0 percent disabling; and hearing loss, right ear, 
evaluated as 0 percent disabling.  No disability is ratable 
at 40 percent or more.

It is VA's established policy to evaluate as totally disabled 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  Therefore, when the evidence does 
not satisfy the criteria of 38 C.F.R. § 4.16(a), VA may still 
assign a total disability evaluation, but on a different 
basis.  In such a case, the RO is to submit the claim for a 
total disability evaluation to the Director of Compensation 
and Pension Service for extraschedular consideration.  The 
rating board is to include in its submission a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2008).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.
Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

In this case, the Veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) received in December 2003, the Veteran 
attended college for three years and last worked in the Army 
Reserve as a technician.

He claims that, since his Reserve duty, he has had difficulty 
hearing, seeing, standing and maneuvering, actions he thinks 
interfere with his employability, but he has not submitted 
any evidence, including applications for employment, 
rejection letters from employers, or a medical opinion, 
corroborating his assertion of unemployability secondary to 
service-connected disabilities.  

While he asserts that age has prevented him from obtaining 
some employment, age is not a factor for consideration in 
determining entitlement to TDIU.  38 C.F.R. § 3.341(a) 
(2009).  As to his assertions that his disabilities cause 
difficulties understanding verbal communications, his service 
connected hearing loss affects only the right ear and is 
noncompensable.  This level of disability weighs against a 
finding that he would have such difficulty understanding 
verbal communication that he would be unemployable.  
Similarly, he has no service connected disability that would 
interfere with the ability to stand or maneuver.  Even 
assuming arguendo, that some of his disabilities could 
potentially cause such interference, the disabilities are 
evaluated as noncompensable or minimally disabling.

The Board thus concludes that the criteria for entitlement to 
a TDIU are not met.  In reaching this decision, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as the preponderance of the evidence is against 
this claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for glaucoma is denied. 

A TDIU is denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


